DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the T unit should be RSiO3/2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamohara et al. (US 2010/0069525).
Regarding claim 1:  Kamohara et al. (US ‘525) discloses organopolysiloxane dental impression materials [abstract], wherein Example 1 [Ex. 1; 0054-0064; Table 1, Ex. 1] contains 3SiO0.5, Me2ViSiO0.5 and SiO2 units; Me = methyl; Vi = vinyl [0061]), 30 parts polyether 1, 10 parts polyether 2, 10 parts polyether 3 (polyoxyethylene alkyl ether [0064]), 1.5 parts Pt catalyst, 0.01 parts regulator, and 18 parts curing agent [Ex. 1; 0054-0064; Table 1, Ex. 1].

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al. (WO 2017/095405).
Regarding claim 1-3:  Hassan et al. (WO ‘405) discloses Example 2 [Ex. 2; 0051-0053] contains 11 wt% trimethylsiloxysilicate and 1 wt% polysorbate-20 (nonionic surfactant [0037]) [Ex. 2; 0051-0053].
Regarding claim 4:  Hassan et al. (WO ‘405) discloses polysorbate-20 and poly(oxyethylene)-poly(oxypropylene) block copolymers as nonionic surfactants [0037-0038]; i.e. exchange poly(oxyethylene)-poly(oxypropylene) for polysorbate-20 in Ex. 2 as the nonionic surfactant [see MPEP 2131.02].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamohara et al. (US 2010/0069525) as applied to claim 1 above.
Regarding claim 1:  Kamohara et al. (US ‘525) discloses the basic claimed organopolysiloxane dental impression material [as set forth above with respect to claim 1]; wherein Kamohara et al. (US ‘525) discloses the organopolysiloxane component (B) can contain RSiO3/2 units [0030] with R = methyl [0027-0028].
Kamohara et al. (US ‘525) does not specifically disclose base resin 1 containing RSiO3/2 units with R = methyl.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included RSiO3/2 units with R = methyl based on the invention of Kamohara et al. (US ‘525), and would have been motivated to do so since Kamohara et al. (US ‘525) suggests the organopolysiloxane component (B) can contain RSiO3/2 units [0030] with R = methyl [0027-0028].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Response to Arguments
11/29/21 have been fully considered but they are not persuasive. The rejection of claim 1 based upon Kamohara et al. (US 2010/0069525) is maintained.
Kamohara et al. (US ‘525) was relied on for disclosing organopolysiloxane dental impression materials [abstract], wherein Example 1 [Ex. 1; 0054-0064; Table 1, Ex. 1] contains 70 parts base polymer 1, 20 parts base polymer 2, 10 parts base resin 1 (polysiloxane consisting of Me3SiO0.5, Me2ViSiO0.5 and SiO2 units; Me = methyl; Vi = vinyl [0061]), 30 parts polyether 1, 10 parts polyether 2, 10 parts polyether 3 (polyoxyethylene alkyl ether [0064]), 1.5 parts Pt catalyst, 0.01 parts regulator, and 18 parts curing agent [Ex. 1; 0054-0064; Table 1, Ex. 1].
As Kamohara et al. (US ‘525) discloses base resin 1 is a polysiloxane consisting of Me3SiO0.5, Me2ViSiO0.5 and SiO2 units with Me = methyl and Vi = vinyl [0061], the organopolysiloxane of instant claim 1 which contains R3SiO0.5 with R = unsubstituted alkyl group and SiO2 units is anticipated by the base resin 1 of Kamohara et al. (US ‘525) with the Me3SiO0.5 and SiO2 units.
While base resin 1 contains Me2ViSiO0.5 units, the presence of said units is not excluded from the organopolysiloxane of instant claim 1 which contains R3SiO0.5 (R = unsubstituted alkyl group) and SiO2 units.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [See MPEP 2111.03].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767